Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 41-56 in the reply filed on 5/25/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41-46, 51-52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US 20160261026).
	With respect to claim  41, 51 Han teaches a device, comprising: a first inductor (221) configured to receive an electromagnetic signal in a first inductive coupling (NFC coupling); a first circuit (253) component coupled to the first inductor (221) and configured to transition to a first mode (from OFF state to activated) of operation when the electromagnetic signal exceeds a first signal strength (terminals within 10cm signal strength of NFC EM signal greater than zero); a second inductor (222) configured to receive the electromagnetic signal in a second inductive coupling; and a third inductor (223) configured to be selectively coupled (paragraph 0162) to the second inductor.  
With respect to claim  42 Han teaches a control circuit (180) configured to selectively couple the third inductor to the second inductor.  
With respect to claim  43 Han teaches a second circuit (payment circuit or MST) component inductively coupled to the third inductor.  
With respect to claim  44 Han teaches the second circuit component is activated when the third inductor is coupled to the second inductor (integrated coil) and the electromagnetic signal exceeds a second signal strength (wireless charging signal presented).  
With respect to claim 45-46 Han teaches wherein the first circuit component is configured to transition to a second mode (actively charging or processing payment) of operation when the electromagnetic signal (wireless charging or mobile payment) exceeds a third signal strength.  
With respect to claim 52 Han teaches a third circuit component (WPC and battery charging) coupled to the third inductor. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-50, 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al.
With respect to claim 47-48, 50, 53-54 and 56 Han teaches the coils however does not teach the coils are formed with conductive traces. Conductive traces a well-known manner of fabricating inductors onto a PCB of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to try traces for the predictable result of low fabrication on a circuit board. 
	With respect to claim  49 and 55 Han teaches the first plurality of conductive traces is disposed about a periphery of a body of the electronic card (small rectangular piece of plastic).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836